Filed 8/1/16 In re Aaron S. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re AARON S., a Person Coming Under                                B271391
the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. DK15179)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CASSANDRA B.,

         Defendant and Appellant.



         APPEAL from jurisdiction findings and an order of the Superior Court of Los
Angeles County, Philip L. Soto, Judge. The oral declaration of jurisdiction findings is
reversed. In all other respects the court’s February 24, 2016 findings and orders are
affirmed.
         Kate M. Chandler, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Patricia Bell, under appointment by the Court of Appeal, for Aaron S., Minor.
       Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, Jeanette Cauble, Principal Deputy County Counsel, for Plaintiff and
Respondent.
                                   ____________________
       On January 15, 2016 the Los Angeles County Department of Children and Family
Services (Department) filed a juvenile dependency petition pursuant to Welfare and
                                                         1
Institutions Code section 300, subdivisions (a) and (b), alleging eight-year-old Aaron S.
was at substantial risk of serious physical harm as a result of the conduct of his parents,
Cassandra B. and Alfonso S. At a joint jurisdiction and disposition hearing on
February 24, 2016, the juvenile court (Hon. Philip L. Soto) sustained counts a-1 and b-3
of the petition, which alleged in identical language, “On a prior occasion, the child
Aaron S[.]’s mother, Cassandra [B.] and father, Alfonso S[.], engaged in a violent
altercation in which the mother kicked the father in the child’s presence. The mother’s
violent conduct endangers the child’s physical health and safety and places the child at
risk of serious physical harm, damage and danger.” The court struck counts b-1 and b-2,
which contained allegations concerning Cassandra’s purported substance abuse and
mental and emotional problems. The court then stated, “We will take jurisdiction over
the child. The child is a person described by WIC 300 (a) through (j).” The court
removed Aaron from the care and custody of his mother, released Aaron to his father and
ordered services for the mother.
       Cassandra appealed the jurisdiction findings and disposition order, arguing the
court erred in describing Aaron as a dependent under section 300, subdivisions (c)
through (j)—grounds for dependency jurisdiction that were not alleged by the
Department in its petition and for which no evidence was presented at the jurisdiction
        2
hearing. Following the filing of Cassandra’s opening brief on appeal, counsel for

1
       Statutory references are to this code unless otherwise stated.
2
       In contrast to Judge Soto’s oral pronouncement, the minute order entered by the
clerk following the February 24, 2016 hearing states “The minor(s) is/are person(s)
                                             2
Cassandra, Aaron and the Department filed a joint application and stipulation for partial
reversal, requesting this court reverse the oral declaration that Aaron was a child
described under section 300, subdivisions (c) through (j), and otherwise affirm the court’s
jurisdiction and disposition findings and order.
       Code of Civil Procedure section 128, subdivision (a)(8), provides, “An appellate
court shall not reverse or vacate a duly entered judgment upon an agreement or
stipulation of the parties unless the court finds both of the following: [¶] (A) There is no
reasonable possibility that the interests of nonparties or the public will be adversely
affected by the reversal. [¶] (B) The reasons of the parties for requesting reversal
outweigh the erosion of public trust that may result from the nullification of a judgment
and the risk that the availability of stipulated reversal will reduce the incentive for pretrial
settlement.” The memorandum of points and authorities jointly submitted by the parties
supports the findings required by this provision, and the court grants the application.
       But more than another stipulated reversal without explanation is required. This is
the second case requesting a partial reversal based on the “a through j” issue from Judge
Soto’s court presented to us in the last two months. On the first occasion we believed
there simply was “an obvious error in its oral ruling by the juvenile court” and inquired
whether appellant’s counsel had attempted an informal resolution of the matter before
filing an opening brief. (See In re James T., B269281, June 8, 2016 Order.) In response
we were advised other appeals had raised the same issue and in at least one of those cases
appointed appellate counsel had attempted to correct the error by having trial counsel
“walk on” a request to correct or clarify the record. Judge Soto denied that request. The
issue, therefore, is not a matter of a bench officer inadvertently misspeaking during a




described by subdivisions: AB.” Conflicts between the reporter’s and clerk’s transcripts
are generally resolved in favor of the reporter’s transcript. (In re Merrick V. (2004)
122 Cal. App. 4th 235, 249; In re Josue G. (2003) 106 Cal. App. 4th 725, 731, fn. 4; see
People v. Smith (1983) 33 Cal. 3d 596, 599.)
                                               3
hearing, but a recurring problem that is unnecessarily taxing the resources of this court
                                      3
and our appointed counsel program.
       Judge Soto’s oral pronouncement in this case—and in other proceedings in which
he has similarly stated the child is “a person described by WIC 300 (a) through (j)” when
the Department has pleaded and proved more limited grounds for dependency—is
inconsistent with the governing provisions of the Welfare and Institutions Code and the
California Rules of Court. Section 356, applicable to jurisdiction hearings, provides,
“After hearing the evidence, the court shall make a finding, noted in the minutes of the
court, whether or not the minor is a person described by Section 300 and the specific
subdivisions of Section 300 under which the petition is sustained . . . .” Similarly, section
360, applicable to disposition hearings, refers to a finding by the court that the child “is a
person described by Section 300.” (§ 360, subds. (a), (b), (d).) This language arguably
permits the juvenile court to rule, for example, that the petition has been sustained under
subdivisions (a) and (b), and to find the child is a person described by section 300, full
stop—that is, without repeating the specific subdivisions upon which the order sustaining

3
         That the pronouncement “the child is a person described by WIC 300 (a) through
(j)” is Judge Soto’s general practice, not an unintended error, is confirmed by a review of
other cases from Judge Soto’s court pending in this division. For example, in In re
Bella V., B268754, a matter on this court’s August 2016 calendar, Judge Soto sustained a
petition alleging the child came within the jurisdiction of the juvenile court under
section 300, subdivision (b), based upon the parents’ daily use of marijuana, and then
“declare[d] the child a person described by WIC 300 (a) through (j).” Similarly, in
In re Tristan D., B269845, which we dismissed pursuant to In re Phoenix H. (2009)
47 Cal. 4th 835, 838, on June 29, 2016, the court sustained the petition under section 300,
subdivisions (b) and (j) and then stated, “The children are declared person[s] described by
WIC 300(a) through (j).” As in the cases discussed in the text, the minute orders entered
by the clerk following the jurisdiction/disposition hearings in In re Bella V. and In re
Tristan D. did not accurately reflect these oral pronouncements, stating, “Minor(s)
declared a dependent child of the court under WIC 300 subdivision B” and “Minor(s)
declared a dependent child of the court under WIC subdivisions BJ.” Both aspects of this
problem—Judge Soto’s improper description of the grounds for dependency jurisdiction
and his clerk’s failure to record in the minute order what Judge Soto actually said—are
troubling.
                                              4
petition was based. However, nothing in the statutory language justifies a reference to all
10 of section 300’s subdivisions (“a through j”) as occurred here, rather than to the
specific subdivisions at issue in the pending proceeding.
       Moreover, rule 5.682 of the California Rules of Court, which specifies in greater
detail the obligations of the court when conducting the jurisdiction hearing, requires the
court, if the dependency petition is sustained, to find (and note in the order of the court)
that “[t]he child is described under one or more specific subdivisions of section 300.”
(Cal. Rules of Court, rule 5.682(f)(8).) Under this rule, a general reference to section 300
when finding a child is an individual described by section 300 at the jurisdiction hearing
is not sufficient: The court must identify the specific subdivisions of section 300 under
which the petition has been sustained and repeat those subdivisions when ruling the child
is described by section 300. To omit those subdivisions or to identify subdivisions
neither pleaded nor proved is error.
                                       DISPOSITION
       The juvenile court’s February 24, 2016 oral declaration that Aaron is a child
described by section 300, subdivisions (c) through (j), is reversed. In all other respects
the court’s February 24, 2016 findings and orders are affirmed.




                                                  PERLUSS, P. J.


       We concur:




              ZELON, J.


              SEGAL, J.



                                              5